DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-8 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-142846 filed on 08/26/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 08/17/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 08/17/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

EXAMINER’S AMENDMENT
6.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

7.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – MANAGEMENT SERVER SYSTEM, AND CONTROL METHOD FOR SAVING FIRST AND SECOND PRINTERS INFORMATION STORED IN FIRST AND SECOND SERVERS IN ASSOCIATION WITH OTHER INTO THE MANAGEMENT SERVER SYSTEM --

(End of amendment)

Allowable Subject Matter
8.         Claims 1-8 are allowed.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
             Tanaka (US Pub 2015/0015908, cited in IDS) teaches in Figs. 1-5, elements 120 & 210 and paras., 0036-0053 that a first server 200, multiple printers 130, management server 120 and multiple clients 110, 300 are connected to a network 400. The management server 120 saves first and second printers information associated 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “the management server system comprising a control unit configured to, based on an instruction from a second user having a second authority that is a more limited authority than the first authority, execute a saving process for saving the first printer information registered in the first server system and second printer information regarding a printing apparatus registered in a second server system different from the first server system and the management server system in association with each other in a saving unit of the management server system, wherein a print job output from an information processing apparatus having received a print instruction from the second user can be received by the printing apparatus via the first server system and the second server system, by executing the saving process”, in combination with all other limitations as claimed in independent claim 1.
            The independent claim 7 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a control unit configured to, based on an instruction from a second user having a second authority that is a more limited authority than the first authority, execute a saving process for saving the first printer information registered in the first server system and second printer information regarding a printing apparatus registered in a second server system different from the first server system and the management server system in association with each other in a saving unit of the management server system”, in combination with all other limitations as claimed in independent claim 7.
             The independent claim 8 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “executing, based on an instruction from a second user having a second authority that is a more limited authority than the first authority, a saving process for saving the first printer information registered in the first server system and second printer information regarding a printing apparatus registered in a second server system different from the first server system and the management server system in association with each other in a saving unit of the management server system, wherein a print job output from an information processing apparatus having received a print instruction from the second user can be received by the printing apparatus via the first server system and the second server system, by executing the saving process”, in combination with all other limitations as claimed in independent claim 8.
           The dependent claims 2-6, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.


Cited Art
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	   a. US Pub 2019/0294387              c. US Patent 8,724,144
              b. US Pub 2015/0181060             d. US Pub 2020/0073604
              e. US Pub 2018/0095396              f.  US Pub 2015/0277816

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HARIS SABAH/Examiner, Art Unit 2674